Per Curiam,
If the defendant below had a defence against the first note, it may be his affidavit would have been sufficient to stop judgment upon the second. He does not say that his clerk who signed the firm name to the first note did so without authority. He does say that the said clerk was authorized to sign the firm name to checks and drafts for deposit. The omission of this averment in the affidavit is fatal, especially as it was a matter peculiarly within the knowledge of the defendant. Conceding the authority of the clerk to sign the first note, there was not the shadow of a defence to it, and still less than a shadow of a defence to the second.
Judgment affirmed.